DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10909949 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Application: 17164778
U.S. Patent No. US 10909949 B2
Claim 1
Claim 1
1. A method comprising:
1. A method comprising:
converting first content from a first domain to a blending domain, the first domain being 


converting second content from a second domain to the blending domain, the second domain being in a second nonlinear space and a second color space, wherein the second nonlinear space comprises SMPTE ST.2084 or another HDR non-linear space, and the second color space comprises BT.2020; 
blending the converted first content and the converted second content in the blending domain in a third nonlinear space and the second color space to generate a blended output in the third nonlinear space,
blending the converted first content and the converted second content in the blending domain in a third nonlinear space and the second color space to generate a blended output in the third nonlinear space, 
wherein the second and third nonlinear spaces are each different; and 
wherein the second and third nonlinear spaces are each different; and
converting the blended output from the third nonlinear space to the first or second 


2. The method of claim 1, wherein the blended output is converted to the first space prior to display.
3. The method of claim 1, wherein the blending domain has a video max brightness that is within HDR specification.
3. The method of claim 1, wherein the blending domain has a video max brightness that is within HDR specification.
4. The method of claim 1, wherein the blending is preprogramed into a lookup table configured to take the converted first content, the converted second content, and alpha as inputs and to produce the blended output.
4. The method of claim 1, wherein the blending is preprogramed into a lookup table configured to take the converted first content, the converted second content, and alpha as inputs and to produce the blended output.
5. The method of claim 4, wherein the lookup table is a seven axis lookup table.
5. The method of claim 4, wherein the lookup table is a seven axis lookup table.
6. The method of claim 1, wherein an adjustment is performed after blending based on the converted first content, the converted second content, alpha, and the blended output, 
6. The method of claim 1, wherein an adjustment is performed after blending based on the converted first content, the converted second content, alpha, and the blended output, 

wherein alpha indicates a proportion of the first content that is visible in the blended output relative to the second content.
7. The method of claim 6, wherein the adjustment is performed by applying a lookup table to each pixel for each color based on first content values for the color, second content values for the color, and blended output values for the color.
7. The method of claim 6, wherein the adjustment is performed by applying a lookup table to each pixel for each color based on first content values for the color, second content values for the color, and blended output values for the color.
8. The method of claim 7, wherein a same lookup table is used for each color.
8. The method of claim 7, wherein a same lookup table is used for each color.
9. The method of claim 1, wherein the first content comprises video or graphics.
19. The method of claim 1, wherein the first content comprises video or graphics.
10. The method of claim 9, wherein the second content comprises video or graphics.
20. The method of claim 19, wherein the second content comprises video or graphics.
11. A device comprising:
9. A device comprising:
a memory; and
a memory; and
at least one processor configured to:
at least one processor configured to:
generate first content in a first color space and a first nonlinear space;
generate first content in a first color space and a first nonlinear space, wherein the first color space comprises at least one of BT.709, 

receive second content in a second color space and a second nonlinear space, wherein the second color space comprises BT.2020 and the second nonlinear space comprises SMPTE ST.2084 or another HDR non-linear space;
convert the first content to a third color space and a third nonlinear space forming converted first content; 
convert the first content to a third color space and a third nonlinear space forming converted first content; 
convert the second content to the third color space and the third nonlinear space forming converted second content;
convert the second content to the third color space and the third nonlinear space forming converted second content;
blend, in the third nonlinear space, the converted first content and the converted second content to generate a blended output in the third nonlinear space;
blend, in the third nonlinear space, the converted first content and the converted second content to generate a blended output in the third nonlinear space;
adjust the blended output based on the converted first content, the converted 


convert the adjusted output from the third nonlinear space to the first or second nonlinear space to generate a converted output.
12. The device of claim 11, wherein the adjusted output is converted to the second nonlinear space.
10. The device of claim 9, wherein the adjusted output is converted to the second nonlinear space.
13. The device of claim 12, wherein the converted output is provided in the first or second nonlinear space.
11. The device of claim 10, wherein the converted output is provided in the first or second nonlinear space.
14. The device of claim 11, wherein the at least one processor is further configured to adjust the blended output based on the converted first content, the converted second content, and the blended output by applying a lookup table to each pixel for each color based on converted first content values for the color, converted second content values for the color, and blended output values for the color.
18. The device of claim 9, wherein the at least one processor is further configured to adjust the blended output based on the converted first content, the converted second content, and the blended output by applying a lookup table to each pixel for each color based on converted first content values for the color, converted second content values for the color, and blended output values for the color.

17. The system of claim 16, wherein the preprogramed lookup table is a seven axis lookup table
16. The device of claim 14, wherein a same lookup table is used for each color.
8. The method of claim 7, wherein a same lookup table is used for each color.
17. A system comprising:
12. A system comprising:
a first converter circuit configured to receive first content in a first color space and a first nonlinear space;
a first converter circuit configured to receive first content in a first color space and a first nonlinear space, wherein the first color space comprises at least one of BT.709, BT.601, or BT.2020, and the first nonlinear space comprises BT.1886 or an HDR non-linear space;
a second converter circuit configured to receive second content in a second color space and a second nonlinear space, 
a second converter circuit configured to receive second content in a second color space and a second nonlinear space,
the second converter circuit being configured to convert the second content to a third nonlinear space,
the second converter circuit being configured to convert the second content to a third nonlinear space, 

the first converter circuit being configured to convert the first content to the second color space and the third nonlinear space, wherein the first, second, and third nonlinear spaces are each different, the second color space is BT.2020 and the second nonlinear space comprises SMPTE ST.2084 or another HDR non-linear space;
a processor configured to blend the converted first content and the converted second content in the second color space and the third nonlinear space to generate a blended output; and
a processor configured to blend the converted first content and the converted second content in the second color space and the third nonlinear space to generate a blended output; and
a blended output converter circuit configured to convert the blended output from the third nonlinear space to the first or second nonlinear space to generate a converted output.
a blended output converter circuit configured to convert the blended output from the third nonlinear space to the first or second nonlinear space to generate a converted output.
18. The system according to claim 17, wherein the third nonlinear space matches a max brightness of the second nonlinear space.
13. The system according to claim 12, wherein the third nonlinear space matches a max brightness of the second nonlinear space.

16. The system of claim 12, further comprising at least one memory configured to store a preprogramed lookup table that takes the converted first content, the converted second content, and alpha as inputs and produces an output of the blended output, and the processor is further configured to use the preprogramed lookup table to produce the blended output.
20. The system of claim 19, wherein the preprogramed lookup table is a seven axis lookup table.
17. The system of claim 16, wherein the preprogramed lookup table is a seven axis lookup table





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HAI TAO SUN/Primary Examiner, Art Unit 2616